DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Amendments filed 23 Apr 2021 have been entered.

Drawings
The drawings are objected to because:
The cross-sectional drawings need to show hatching of cut sections (e.g. Fig 2a,b, Fig 4a,b and Fig 5a,b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 5 line 16 recites the limitation "a mandrel".  A mandrel has been previously introduced. It is unclear if this is a double inclusion, meaning if this refers to a new element or inadvertently is meant to refer to the previously introduced mandrel. Clarification or correction is requested.
Amended claim 9 line 2 recites the limitation “a valve member”. A valve member has been previously introduced. It is unclear if this is a double inclusion, meaning if this refers to a new element or inadvertently is meant to refer to the previously introduced valve member. Clarification or correction is requested.
Amended claim 18 line 2 recites the limitation “a valve member”. A valve member has been previously introduced. It is unclear if this is a double inclusion, meaning if this 
Claim(s) 3-13 depend from claim 2 or 9 and are therefore also rejected under indefiniteness.
Allowable Subject Matter
Claim(s) 1, 14 – 17, 19 and 20 are allowed.
Claim(s) 2-13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner would like to suggest the following amendments to correct the above indefinite claim rejections.
Amend claim 2 line 5 “between a wellbore wall and/or a casing” to –between the tool body and a wellbore wall and/or casing--.
Amend claim 5 line 11 “between a wellbore wall and/or a casing” to –between the tool body and a wellbore wall and/or casing--.
Amend claim 5 line 16 “between a mandrel” to –between the mandrel--.
Amend claim 9 line 2 “a valve member” to –the valve member--.
Amend claim 18 line 2 “a valve member” –the valve member--.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        15 May 2021